[Cite as State v. Daniels, 2019-Ohio-2274.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                              BUTLER COUNTY




STATE OF OHIO,                                     :

       Appellee,                                   :      CASE NO. CA2018-10-194

                                                   :             OPINION
    - vs -                                                        6/10/2019
                                                   :

MARK DANIELS,                                      :

       Appellant.                                  :




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2011-07-1177



Michael T. Gmoser, Butler County Prosecuting Attorney, Michael Greer, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for appellee

Mark Daniels, #A734737, Noble Correctional Institution, 15708 McConnelsville Road,
Caldwell, Ohio 43724, appellant, pro se



        RINGLAND, P.J.

      {¶ 1}      Appellant, Mark Daniels, appeals the decision from the Butler County Court of

Common Pleas denying his postsentence motion to withdraw his guilty plea. For the reasons

stated below, we affirm the decision.

      {¶ 2}      In September 2011, appellant was indicted for four felony offenses: aggravated

vehicular homicide, a second-degree felony, and three counts of vehicular assault, third-
                                                                     Butler CA2018-10-194

degree felonies. These charges resulted from a two-vehicle, automobile collision in which

appellant's brother died and the occupants of the other vehicle suffered serious injuries. In

March 2012, appellant pled guilty to an amended charge of third-degree attempted

aggravated vehicular homicide and the three vehicular assault charges. Then, in May 2012,

the court sentenced appellant to community control for a period of five years.

     {¶ 3}     While serving his sentence, appellant violated the terms and conditions of

community control in three separate instances. For the first and second violations, the court

decided to continue appellant on community control. In April 2017, after the third violation,

the court terminated appellant's community control and ordered appellant serve a ten-year

prison term.

     {¶ 4}     In March 2018, appellant filed a motion to withdraw his guilty plea. In his

motion, appellant argued that his plea was invalid for two reasons: the prosecutor failed to

provide exculpatory evidence and he received ineffective assistance of counsel. The trial

court issued a written decision denying the motion on three grounds: untimeliness, res

judicata, and waiver by guilty plea.

     {¶ 5}     APPELLANT now appeals, pro se, raising four assignments of error for review:

     {¶ 6}     Assignment of Error No. 1:

     {¶ 7}     TRIAL COURT ABUSED ITS DISCRETION BY DENYING THE APPELLANT'S

MOTION WHERE THE APPELLANT MADE THE MERITORIOUS CLAIM THAT HIS GUILTY

PLEA WAS NOT KNOWING, INTELLIGENT, OR VOLUNTARY DUE TO THE STATE'S

EXCLUSION OF EXCULPATORY EVIDENCE VIOLATING THE APPELLANT'S RIGHT TO

DUE PROCESS OF LAW.

     {¶ 8}     Assignment of Error No. 2:

     {¶ 9}     TRIAL COURT ABUSED ITS DISCRETION BY DENYING EH [SIC]

APPELLANT'S MOTION WHERE THE APPELLANT MADE THE MERITORIOUS CLAIM
                                             -2-
                                                                       Butler CA2018-10-194

THAT HIS GUILTY PLEA WAS NOT KNOWING, INTELLIGENT, OR VOLUNTARY DUE TO

TRIAL COUNSEL'S INEFFECTIVE ASSISTANCE OF COUNSEL DUE TO HIS FAILURE TO

INVESTIGATE, THUS VIOLATING HIS SIXTH AMENDMENT RIGHTS AND DUE

PROCESS OF LAW.

     {¶ 10}   Assignment of Error No. 3:

     {¶ 11}   TRIAL COURT ABUSED ITS DISCRETION BY DENYING THE APPELLANT'S

MOTION WHERE THE APPELLANT MADE THE MEIRTORIOUS [SIC] CLAIM THAT HIS

GUILTY PLEA WAS NOT KNOWING, INTELLIGENT, OR VOLUNTARY WHEN IT MADE

ITS DECISION TO DENY THE APPELLANT'S CLAIM DUE TO THE PROCEDURAL BAR

OF RES JUDICATA.

     {¶ 12}   Assignment of Error No. 4:

     {¶ 13}   TRIAL COURT ABUSED ITS DISCRETION BY DENYING THE APPELLANT'S

MOTION WHERE THE APPELLANT MADE THE MERITORIOUS CLAIM THAT HIS GUILTY

PLEA WAS NOT KNOWING, INTELLIGENT, OR VOLUNTARY WHEN IT MADE ITS

DECISION TO DENY THE APPELLANT'S CLAIM DUE TO A GUILTY PLEA WAIVER.

     {¶ 14}   Before addressing the merits of appellant's assigned errors, we first address

both parties' pending motions. Appellee failed to file a brief within the deadline imposed by

the scheduling order and then moved this court to file its brief instanter several weeks after

the deadline. Appellant then moved this court to strike appellee's brief for an undue delay in

filing. Appellee's motion is denied and its brief will not be considered. Appellant's motion is

denied as moot.

     {¶ 15}   Turning to appellant's assignments of error, appellant contends the trial court

abused its discretion when it denied his motion to withdraw his guilty plea. Appellant argues

that he suffered a manifest injustice because the prosecutor withheld two documents during

discovery: the original traffic accident report and his brother's original death certificate.
                                              -3-
                                                                        Butler CA2018-10-194

These documents were material, appellant argues, because the original report recorded

appellant as both the vehicle operator and the sole fatality from the crash and the original

death certificate listed his brother as the vehicle operator. Appellant claims the omission of

these documents prejudiced him because he would not have pled guilty if he had known of

the existence of these documents.

     {¶ 16}   We review the trial court's decision on a postsentence motion to withdraw a

guilty plea for an abuse of discretion. State v. Johnson, 12th Dist. Butler No. CA2016-07-

128, 2017-Ohio-4116, ¶ 10. An abuse of discretion is more than an error of law, it is an

attitude of the court that is unreasonable, arbitrary, or unconscionable. State v. Sturgill, 12th

Dist. Clermont No. CA2014-09-066, 2015-Ohio-1933, ¶ 10.

     {¶ 17}   Pursuant to Crim.R. 32.1, "[a] motion to withdraw a plea of guilty or no contest

may be made only before sentence is imposed; but to correct manifest injustice the court

after sentence may set aside the judgment of conviction and permit the defendant to

withdraw his or her plea." In a postsentence motion, the defendant bears the burden of

proving he suffered a manifest injustice. State v. Tringelof, 12th Dist. Clermont Nos.

CA2017-03-015 and CA2017-03-016, 2017-Ohio-7657, ¶ 10. A manifest injustice is a

"fundamental flaw in the proceedings that results in a miscarriage of justice or is inconsistent

with the demands of due process." State v. Hobbs, 12th Dist. Warren No. CA2012-11-117,

2013-Ohio-3089, ¶ 9. Thus, the manifest injustice standard is "an extremely high standard

that is allowable only in extraordinary cases." State v. Miller, 12th Dist. Clermont No.

CA2016-08-057, 2017-Ohio-2801, ¶ 15.

     {¶ 18}   We begin by noting that appellant's guilty plea waived all constitutional

infirmities that occurred prior to the plea, including any error associated with discovery

violations, except for the constitutionality of the plea itself. State v. Moxley, 12th Dist.

Madison No. CA2011-06-010, 2012-Ohio-2572, ¶ 32-33. Pursuant to Crim.R. 11(C), the trial
                                               -4-
                                                                       Butler CA2018-10-194

court must advise the defendant of specific constitutional rights and other nonconstitutional

notices to ensure the defendant entered the plea knowingly, intelligently, and voluntarily.

State v. Payne, 12th Dist. Butler No. CA2015-12-219, 2016-Ohio-5470, ¶ 7-8.

     {¶ 19}   Appellant has failed to submit a transcript of proceeding from his plea hearing.

The reviewing court must presume the "regularity or validity of the lower court's proceeding

and affirm" in the absence of a transcript necessary for the resolution of assigned errors.

State v. Williams, 12th Dist. Clermont No. CA2012-08-060, 2013-Ohio-1387, ¶ 18.

Consequently, we must presume the court conducted a proper Crim.R. 11 plea colloquy at

the hearing, thereby ensuring the plea was made knowingly, intelligently, and voluntarily.

     {¶ 20}   Based on the limited evidence in the record and the documents attached to

appellant's motion, it appears there was some confusion initially as to which brother operated

the vehicle. An investigation ensued to ascertain who was responsible for the collision. One

of the police reports, which appellant admits he received in discovery, outlines law

enforcement's process in identifying the vehicle operator using conflicting statements from

witnesses and crash-scene photographs. Upon completion of the investigation, the death

certificate was amended to reflect the results of the investigation.

     {¶ 21}   By the time he entered the guilty plea, appellant was aware that law

enforcement had investigated the collision to resolve some initial confusion as to which

brother was the operator of the vehicle. Therefore, appellant cannot establish the omission

of these documents rendered his plea less than knowing, intelligent, and voluntary.

     {¶ 22}   Moreover, the delay of the motion is another factor weighing against any

manifest injustice. A trial court may consider the timeliness of the motion when determining if

a manifest injustice occurred. An undue delay between the filing of the motion and the

reason for withdrawing the plea will negatively impact the credibility of the movant and

militate against granting the motion. State v. Resendiz, 12th Dist. Preble No. CA2009-04-
                                              -5-
                                                                         Butler CA2018-10-194

012, 2009-Ohio-6177, ¶ 22, citing State v. Smith, 49 Ohio St.2d 261, paragraph three of the

syllabus (1977). Here, appellant waited until the court terminated his community control and

imposed a prison sanction before filing this motion. Thus, appellant waited nearly six years

after his conviction to move to withdraw his plea which weighs against granting the motion.

     {¶ 23}   Accordingly, the trial court did not abuse its discretion in deciding that appellant

had not suffered a manifest injustice. The trial court did not err denying appellant's Crim.R.

32.1 motion to withdraw his guilty plea.

     {¶ 24}   Next, appellant argues that he received ineffective assistance of counsel

because his counsel failed to properly investigate the facts of the case and question

discrepancies in the available evidence.

     {¶ 25}   A claim of ineffective assistance of counsel is a proper basis on which to seek a

postsentence withdrawal of a guilty plea. State v. Scott, 12th Dist. Preble No. CA2018-10-

015, 2019-Ohio-1292, ¶ 36; accord State v. Jordan, 12th Dist. Warren No. CA2014-04-051,

2015-Ohio-575, ¶ 12. To succeed on this claim, appellant must establish that his counsel's

performance was deficient, and but for counsel's errors, there is a reasonable probability

appellant would not have pled guilty. State v. Williams, 12th Dist. Warren No. CA2009-03-

032, 2009-Ohio-6240, ¶ 15. On review, "[c]ounsel is strongly presumed to have rendered

adequate assistance and made all significant decisions in the exercise of reasonable

professional judgment." Id. at ¶ 16.

     {¶ 26}   Counsel's advice to take a plea deal does not constitute ineffective assistance

of counsel. Sturgill, 2015-Ohio-1933 at ¶ 20.

     {¶ 27}   In State v. Murray, 12th Dist. Brown No. CA2015-12-029, 2016-Ohio-4994, ¶

28, we addressed a similar claim of counsel's failure to investigate prior to a guilty plea. In

that case we decided there was no demonstrable deficiency when counsel actively

participated in the case by requesting a bill of particulars and discovery material, and then
                                               -6-
                                                                       Butler CA2018-10-194

negotiating a beneficial plea agreement. Id. Here, the record shows that appellant's trial

counsel requested a bill of particulars and the disclosure of discovery material from the

prosecutor. Also, as part of the plea arrangement, the state permitted appellant to plead

guilty to the lesser charge of attempted aggravated vehicular homicide. Appellant knew of

the facts in his case and decided to take the plea deal. Again, counsel's advice to take a

plea deal does not constitute ineffective assistance of counsel. Sturgill at ¶ 20. Therefore,

appellant cannot demonstrate that his counsel was constitutionally infirm. Furthermore, the

record includes appellant's written guilty plea, bearing his signature, that states, among other

things, "I am satisfied with my attorney's advice and competence." Consequently, it was not

an abuse of discretion for the trial court to deny his motion on the issue of ineffective

assistance of counsel.

     {¶ 28}   Additionally, appellant contests the trial court's determination that res judicata

applies and that his guilty plea waives discovery issues. As discussed above, a guilty plea

waives all issues except for the constitutionality of the plea itself, said waiver including

discovery issues. Moxley at ¶ 32-33. Appellant's alleged discovery issues did not render his

plea less than knowing, intelligent, and voluntary.

     {¶ 29}   Furthermore, this court has repeatedly held the doctrine of res judicata is

applicable to claims submitted in support of a motion to withdraw a guilty plea pursuant to

Crim.R. 32.1. State v. Hendrix, 12th Dist. Butler No. CA2012-05-109, 2012-Ohio-5610, ¶ 11;

State v. Rose, 12th Dist. Butler No. CA2010-03-059, 2010-Ohio-5669, ¶ 18. Under the

doctrine of res judicata,

              a final judgment of conviction bars a convicted defendant who
              was represented by counsel from raising and litigating in any
              proceeding except an appeal from that judgment, any defense or
              any claimed lack of due process that was raised or could have
              been raised by the defendant at the trial, which resulted in that
              judgment of conviction, or on an appeal from that judgment.


                                              -7-
                                                                       Butler CA2018-10-194


State v. Wagers, 12th Dist. Preble No. CA2011-08-007, 2012-Ohio-2258, ¶ 10. Essentially,

therefore, "[r]es judicata bars a petitioner from 're-packaging' evidence or issues that were or

could have been raised in trial or direct appeal." State v. Statzer, 12th Dist. Butler No.

CA2017-02-022, 2018-Ohio-363, ¶ 15.

     {¶ 30}   In some instances, competent, relevant, and material evidence presented from

outside the trial record may defeat the application of res judicata. Statzer at ¶ 16. However,

this outside evidence "must demonstrate that the petitioner could not have appealed the

constitutional claim based upon information in the original record" and possess some

standard of cogency. State v. Lawson, 103 Ohio App.3d 307, 315 (12th Dist.1995).

     {¶ 31}   To the extent that appellant argues issues and facts related to evidence in the

record, his claims are barred by res judicata, because he could have raised them on direct

appeal but did not. His arguments that rely on evidence outside the record have been

discussed above and determined to be without merit.

     {¶ 32}   In conclusion, we find no merit to appellant's argument and overrule each of his

assignments of error.

     {¶ 33}   Judgment affirmed.


       PIPER and M. POWELL, JJ., concur.




                                              -8-